Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senegas (US 2013/0265044).

Regarding claim 1, Senegas teaches a method for executing at least one application on a magnetic resonance (MR) device, the method comprising: 
storing the at least one application on a separately implemented memory [¶0057-0061, wherein a global database is disclosed that includes a plurality of exam protocols/applications. See also rest of reference.]; 
5performing a communication and/or data exchange with the at least one application using an interface of the MR device [Fig. 2, wherein communication is being performed with the MRI and the global database. ¶0061, wherein the communication can be over the internet. See also rest of reference.]; 
communicating at least one item of hardware information relating to the MR device to the at least one application using an information channel of the interface [Fig. 2 and ¶0062, wherein log file  being performed on the MRI device are communicated to the global database, wherein the log files can also include hardware and software configurations of the scan protocols. See Fig. 2, which should type of image being performed (TSE), TR, TE, etc. which will all correspond to transmit and receive information for the RF coils of the MRI device. See also rest of reference.]; 
matching at least one parameter of the at least one application to the at least one 10item of hardware information of the MR device [¶0059 and ¶0063, wherein information from the log files 104 are sent to the global database and are grouped with similar areas in the global database.]; and 
providing at least one item of control information using a control channel of the interface, by the at least one application of the magnetic resonance device, to execute the at least one application [¶0063, wherein optimal settings for a protocol are sent to an MRI device from the global database. These optimal settings are then used to control the MRI device. See also rest of reference.].

Regarding claim 2, Senegas further teaches wherein the interface is configured to: provide information and/or data required for the at least one application [Fig. 2 and ¶0062, wherein log file  being performed on the MRI device are communicated to the global database, wherein the log files can also include hardware and software configurations of the scan protocols. See also Fig. 2 and rest of reference.]; and the information and/or data required to execute the at least one application to the MR device [¶0063, wherein optimal settings for a protocol are sent to an MRI device from the global database. These optimal settings are then used to control the MRI device. See also Fig. 2 and rest of reference.].

 Regarding claim 3, Senegas further teaches wherein the at least one item of hardware information 20comprises: magnet information relating to a main magnet; gradient information relating to a gradient system; transmit information relating to a radiofrequency system; receive information relating to the radiofrequency system; and/or information 25relating to a reconstruction processor [Fig. 2 and ¶0062, wherein log file  being performed on the MRI device are communicated to the global database, wherein the log files can also include hardware and software configurations of the scan protocols. See Fig. 2, which should type of image being performed (TSE), TR, TE, etc. which will all correspond to transmit and receive information for the RF coils of the MRI device. This also corresponds to the rest of the components of the MRI, since the pulse sequence controls all components of the MRI. See also rest of reference.].

Regarding claim 4, Senegas further teaches wherein information provided by the at least one application is provided to a user interface of the magnetic resonance device using the at least one information channel of the interface [Fig. 2, wherein the information from a global database is sent to user interface 18. See also rest of reference.].

Regarding claim 5, Senegas further teaches wherein information relating to a user interaction associated with the information provided by the at least one application is supplied to the at least one application using the at least one information channel of the interface [¶0065-0067, wherein parameters from the global database can be adapted. See Fig. 2, wherein then the adapted pulse sequences are executed and sent as log files 104 and sent to the global database, see ¶0068. See also rest of reference.].

Regarding claim 6, Senegas further teaches wherein the information provided by the at least one 5application comprises a graphical interface of a display, the graphical interface being displayable by the user interface of the MR device [Fig. 2, wherein the information from a global database is sent to user interface 18. See also rest of reference.].

Regarding claim 7, Senegas further teaches wherein the at least one application is configured to be scanner-independent [¶0058, wherein the global database is built from a multitude of different MR systems and the information sent from the global database is sent to the current MR scanner. Therefore, the information from the global database is scanner independent. See also rest of reference.].

Regarding claim 8, Senegas further teaches wherein, to execute the at least one application, the at 10least one application is configured to provide control information to control at least one hardware component of the MR device using the control channel of the interface [¶0063, wherein optimal settings for a protocol are sent to an MRI device from the global database. These optimal settings are then used to control the MRI device. See also Fig. 2 and rest of reference.].

Regarding claim 9, Senegas further teaches further comprising: prior to execution of the at least one application and/or during execution of the at least one application, providing dynamic control information relating to the MR device to the at least one application 15using the information channel of the interface [¶0055-0056, wherein adaptations related to patient-specific constraints are provided to the global database. See also rest of Fig. 2 and reference.].

Regarding claim 12, Senegas further teaches wherein the interface is disposed directly on a system controller of the MR device and/or is connected to the system controller of via a network [¶0048-0050 and Fig. 1, computer 15 and interface 18. See also ¶0061 and rest of reference.].

Regarding claim 15, Senegas further teaches a non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1 [¶0048-0050 and Fig. 1, computer 15 and interface 18. See claim 13. See also rest of reference.].

Regarding claim 16, Senegas teaches a magnetic resonance (MR) device comprising: 
an interface [Fig 2, see communication between the MRI and the global database. See also user interface 18. See also rest of reference.]; and 
5a controller configured to: 
perform a communication and/or data exchange, using the interface, with at least one application stored on separately implemented memory [Fig. 2, wherein communication is being performed with the MRI and the global database. ¶0061, wherein the communication can be over the internet. See also rest of reference.];
communicate at least one item of hardware information relating to the MR device to the at least one application using the interface [Fig. 2 and ¶0062, wherein log file  being performed on the MRI device are communicated to the global database, wherein the log files can also include hardware and software configurations of the scan protocols. See Fig. 2, which should type of image being performed (TSE), TR, TE, etc. which will all correspond to transmit and receive information for the RF coils of the MRI device. See also rest of reference.]; 
10match at least one parameter of the at least one application to the at least one item of hardware information [¶0059 and ¶0063, wherein information from the log files 104 are sent to the global database and are grouped with similar areas in the global database.]; and 
execute the at least one application based on at least one item of control information provided by the at least one application [¶0063, wherein optimal settings for a protocol are sent to an MRI device from the global database. These optimal settings are then used to control the MRI device. See also rest of reference.].

Regarding claim 17, Senegas further teaches a system comprising the MR device as claimed in claim 16 and at least one application [Fig. 1, MRI system 1 is shown. See also rest of reference.]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Senegas, in view of Basha (US 2015/0198684).

Regarding claim 10, Senegas teaches the limitations of claim 1, which this claim depends from. 
However, Senegas is silent in teaching wherein raw data of a magnetic resonance measurement is provided to the at least one application, using the information channel of the interface, for reconstruction.
Basha, which is also in the field of MRI, teaches wherein raw data of a magnetic resonance measurement is provided to the at least one application, using the information channel of the interface, for reconstruction [Abstract; ¶0011; ¶0034. See also Fig. 2-3 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senegas and Basha because Senegas and Basha both use MRI methods that are obtained from a plurality of different sources and further because Basha teaches it is beneficial to remotely reconstruct MR images so that reconstruction clinicians and researchers have the flexibility to implement or use alternative reconstruction processes [Basha - ¶0009-0011]. 

Regarding claim 11, Senegas teaches the limitations of claim 1, which this claim depends from. 
However, Senegas is silent in teaching wherein reconstructed magnetic resonance image data 20is provided by the at least one application using information channel of the interface.
Basha, which is also in the field of MRI, teaches wherein reconstructed magnetic resonance image data 20is provided by the at least one application using information channel of the interface [Abstract; ¶0011; ¶0034. See also Fig. 2-3 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senegas and Basha because Senegas and Basha both use MRI methods that are obtained from a plurality of different sources and further because Basha teaches it is beneficial to remotely reconstruct MR images so that reconstruction clinicians and researchers have the flexibility to implement or use alternative reconstruction processes [Basha - ¶0009-0011]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Senegas, in view of Meyer (US 2018/0306883).

Regarding claim 13, Senegas teaches the limitations of claim 1, which this claim depends from. 
However, Senegas is silent in teaching wherein the interface comprises a license module.
Meyer, which is also in the field of MRI, teaches wherein the interface comprises a license module [¶0003; ¶0012; ¶0018; ¶0022; ¶0033; Claim 11. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senegas and Meyer because both methods are in the field of MRI and protocols used in MRI and Meyer teaches that it is known in the art to determine what licenses are available to perform the optimized imaging protocols [Meyer - ¶0003; ¶0012; ¶0018; ¶0022; ¶0033; Claim 11. See also rest of reference.], wherein this would be beneficial for Senegas, which teaches acquiring protocols from a global database.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Senegas, in view of Nioutsikou (US 2019/0290932).

Regarding claim 14, Senegas teaches the limitations of claim 1, which this claim depends from. 
However, Senegas is silent in teaching wherein the interface comprises a learning module 25having an artificial neural network.
Nioutsikou, which is also in the field of MRI, teaches wherein the interface comprises a learning module 25having an artificial neural network [¶0026; ¶0034. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Senegas and Nioutsikou because both are in the field of MRI and both references teach determining parameters of protocols using a global database. Nioutsikou also teaches it is known in the art and beneficial to determine protocol parameters using artificial neural network to determine adjusted/optimized protocol parameters [¶0026; ¶0051-0052. See also rest of reference.].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896